Title: From Thomas Jefferson to the Commissioners of the Federal District, 11 July 1792
From: Jefferson, Thomas
To: Commissioners of the Federal District



Gentlemen
Philadelphia July 11. 1792.

I am honored with yours of the 5th. inst. The President has left this place this afternoon. Being encumbered with lame and sick horses he was uncertain when he should reach Georgetown. Perhaps on Monday morning. I forwarded to you by post this morning two plans you had formerly sent to the President and a plan of a Capitol and another of a President’s house by a Mr. Hallet. I now send a proof sheet of the plan of the town engraving at Boston. I observe the soundings of the creek and river are not in it. It would be well to know of Mr. Ellicot whether they were in the original sent to Boston. If not, you will probably think it adviseable to insert them in this proof sheet, and send it to Boston, addressed to Mr. Blodget, under whose care the engraving is going on. I inclose you a letter received from him this day, informing you that the deposit of 10,000 dollars is made in the two Boston banks and will be paid to your orders.
I inclose you an account and vouchers of my office against you. No appropriation which would cover this purpose having been made by Congress, we should not be able to pass these articles in the accounts of the office. I have the honor to be with great esteem Gentlemen your most obedt & most humble servt

Th: Jefferson

